39 F.3d 1186
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.The FORT BELKNAP INDIAN COMMUNITY OF the FORT BELKNAP INDIANRESERVATION, Plaintiff-Appellant,v.STATE OF MONTANA;  Robert L. Robinson, Robert Robinson,individually and as Administrator, Gambling ControlDivision, Department of Justice, State of Montana;  StanStephens, Governor, Stan Stephens, individually and asGovernor, State of Montana;  Marc Racicot, individually andas Attorney General, State of Montana, Defendants-Appellees.
No. 94-35126.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 3, 1994.**Decided Nov. 8, 1994.

1
Before:  BEEZER and FERNANDEZ, Circuit Judges, and ORRICK,* Senior District Judge.

ORDER

2
The matter is REVERSED and REMANDED for further proceedings in the district court in accordance with this court's decision in  Spokane Tribe of Indians v. Washington State, 28 F.3d 991 (9th Cir.1994).



*
 The Honorable William H. Orrick, Senior United States District Judge for the Northern District of California, sitting by designation


**
 The panel unanimously finds this case suitable for decision on the briefs and record, without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4